Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 12, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154346                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154346
                                                                    COA: 331796
                                                                    Wayne CC: 14-010766-FH
  FELISA SIMMS,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 6, 2016 order of
  the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order. We also DIRECT defense trial counsel, Tyrone Bickerdt, to file a brief addressing
  whether and when he filed the defendant’s March 27, 2015 Notice of Right to Timely
  Appeal and Request for Appointment of Attorney, as well as, if applicable, the reasons
  for his failure to file it within the deadlines set forth in MCR 6.425(G)(3) and MCR
  7.204(A)(2).

         The application for leave to appeal remains pending.

         WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 12, 2017
           s0906
                                                                               Clerk